Title: To James Madison from John Roise, [ca. 31 October 1814]
From: Roise, John
To: Madison, James


        
          [ca. 31 October 1814]
        
        The Petition of the subscriber an enroll’d inhabitant of the militia of the Sixteenth division and 132d. Regiment of the State of Pennsylvania most respectfully sheweth—
        That your petitioner was called upon to perform a tour of duty in pursuance of General orders given by your Excellency dated the   day of   Eighteen hundred and twelve—that your petitioner is a natural

born citizen of the United States, and has ever manifested a disposition to obey the laws of his country but from bodily weakness and infirmities has become entirely unfit for military duty—your petitioner humbly observes that under the laws and regulations of Pennsylvania your petitioner had ample means of redress, appeals having been appointed whereby the agrieved might find relief, but your petitioner at the time of the appeal was unable to attend by reason of his bodily weakness, the truth of which is made appear by the oath of your petitioner, therefore your petitioner was excluded from all means of redress. Your petitioner humbly states to your Excellency that he has been from infancy ruptured in his body and in consequence of which he is subject to fainting &ca—and rendred entirely unfit for military duty. Your petitioner humbly states to your Excellency that in consequence of his bodily weakness aforesaid and not being able to attend to perform the tour of duty aforesaid, has been Fined ninety six dollars—a fine your petitioner is entirely unable to pay—having a large family to maintain. Your petitioner further humbly observes that nothing but a total inability to attend to the duties of a Soldier could ever induce him to disobey the calls of his country—a Country your petitioner would ever be ready to defend, and whose rights and liberties will ever lie near the heart of your petitioner.
        Your petitioner therefore prays your Excellency to remit the fine imposed on your petitioner in consequence of his neglect & inability as aforesaid—by granting him that pardon which in the wisdom and clemency of your Excellency, the case of your petitioner merits—and your petitioner will pray—&c
        
          John Roise
        
      